

*0000000000048891LP095506112009*
 
PROMISSORY NOTE


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials



$6,000,000.00
07-06-2009
06-13-2014
48891LP
04A0 / 17
87111489
11013
 

 
References above are for Lender's use only and do not limit the applicability of
this document to any particular loan or item.


Borrower:
Prime Financial Corporation
16 S Pennsylvania Ave
Oklahoma City, OK  73107
Lender:
INTRUST Bank, N.A.
105 N Main
P. O. Box One
Wichita, KS  67202
(316) 383-1111



Principal Amount:  $6,000,000.00
Date of Note:  July 6, 2009



 
PROMISE TO PAY.  Prime Financial Corporation ("Borrower") promises to pay to
INTRUST Bank, N.A. ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Six Million & 00/100 Dollars ($6,000,000.00),
together with interest on the unpaid principal balance from July 6, 2009,
calculated as described in the "INTEREST CALCULATION METHOD" paragraph using an
interest rate of 5.500% per annum based on a year of 360 days, until paid in
full.  The interest rate may change under the terms and conditions of the
"INTEREST AFTER DEFAULT" section.
 
PAYMENT.  Borrower will pay this loan in 60 payments of $114,866.22 each
payment.  Borrower's first payment is due July 13, 2009, and all subsequent
payments are due on the same day of each month after that.  Borrower's final
payment will be due on June 13, 2014, and will be for all principal and all
accrued interest not yet paid.  Payments include principal and interest.  Unless
otherwise agreed or required by applicable law, payments will be applied first
to any accrued unpaid interest; then to principal; then to any late charges; and
then to any unpaid collection costs.  Borrower will pay Lender at Lender's
address shown above or at such other place as Lender may designate in writing.
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.
 
PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.   Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is
due.  Early payments will not, unless agreed to by Lender in writing or unless
the Loan is paid in full, relieve Borrower of Borrower's obligation to continue
to make payments under the payment schedule.  Rather, early payments will reduce
the principal balance due and may result in Borrower's making fewer
payments.  Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered
to:  INTRUST Bank, N.A., Commercial Loans Dept., Attn:  Final Payment Clerk, 105
N. Main Wichita, KS  67202.
 
LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $100.00,
whichever is less.
 
INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 2.000 percentage
points.  However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.
 
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default.  Borrower fails to make any payment when due under this Note
that is not cured within 2 business days after notice.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower that
is not cured within 10 business days after notice.
 
Default in Favor of Third Parties.  Borrower or any Grantor defaults, which
default has not been waived or cured, under any loan, extension of credit,
security agreement, purchase or sales agreement, or any other agreement, in
favor of any other creditor or person that may materially affect any of
Borrower's property or Borrower's ability to repay this Note or perform
Borrower's obligations under this Note or any of the related documents.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower that is not dismissed within 60 days.
 

--------------------------------------------------------------------------------


 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.
 
Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower, unless all of the stock is transferred to
an affiliate of Borrower.
 
Insecurity.  Lender in good faith believes itself insecure.
 
LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals.  If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.
 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
 
GOVERNING LAW.  With respect to interest (as defined by federal law) this Note
will be governed by federal law applicable to Lender and, to the extent not
preempted by federal law, the laws of the State of Kansas without regard to its
conflicts of laws provisions.  In all other respects, this Note will be governed
by federal law applicable to Lender and, to the extent not preempted by federal
law, the laws of the State of Oklahoma without regard to its conflicts of law
provisions. The loan transaction that is evidenced by this Note has been
approved, made, and funded, and all necessary loan documents have been accepted
by Lender in the State of Kansas.
 
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Sedgwick County, State of Kansas.
 
DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $30.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at Lender's
option, to administratively freeze all such accounts to allow Lender to protect
Lender's charge and setoff rights provided in this paragraph.
 
COLLATERAL.  Borrower acknowledges this Note is secured by
Security Agreement dated 06/30/09 covering all of the personal property,
equipment or inventory generally described on Exhibit "A" thereto, whether
classified as equipment, inventory, accounts, contract rights, leases or general
intangibles including all modifications, additions, replacements or
substitutions thereto, together with all accessories, accessions, rebates and
attachments, in whole or in  part, any related software (embedded or otherwise),
all general intangibles, leases, accounts, contract rights, or any other
property or rights, relating thereto or arising therefrom;
 
Assignment of Leases dated 06/30/09;
 
Subordination Agreement dated 06/30/09.
 
FINANCIAL STATEMENTS. Borrower covenants and agrees with Lender that Borrower
will furnish to Lender,  in a form satisfactory to Lender, such financial
information and statements as Lender may request from time to time, including,
without limitation, balance sheet and income statements on a periodic basis and
tax returns.  Borrower further covenants and agrees with Lender that all
financial information and statements provided to Lender shall be prepared in
accordance with generally accepted accounting principles, consistently applied,
and shall be certified by Borrower as being true and correct.  Borrower agrees
to deliver financial information and statements requested by Lender no later
than thirty (30) days after Lender's request for such information.
 
TERMS AND FEES IF REFINANCED. Borrower acknowledges that lender is under no
obligation to refinance this Note upon its maturity.  Any refinance shall be at
Lender's sole option and may include terms and conditions that differ materially
from those contained in this Note.  Upon refinance, Bank may impose such fees
and charges as the Bank deems appropriate, including, without limitation, a
refinance fee, and if this Note evidences a line of credit, an unused commitment
fee.
 
BORROWER'S AUTHORIZATION TO LENDER. Borrower hereby authorizes Lender, without
notice, to sell, transfer, assign or grant participation in all or any part of
Borrower's indebtedness evidenced by this Note.
 
REPLACEMENT OF LATE CHARGE PROVISION. The Late Charge provision set forth on
Page 1 of this Note is hereby deleted and replaced with the following
language:  "If a payment is 10 days or more late, Borrower will be charged 5% of
the unpaid portion of the regularly scheduled payment or $100.00 whichever is
less.
 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Note, and unless
 

--------------------------------------------------------------------------------


otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability.  All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender's security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone.  All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made.  The obligations under this
Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE.  BORROWER AGREES TO THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:PRIME FINANCIAL CORPORATION
 
NOTICE: This is a facsimile of the Promissory Note that was previously executed
and delivered.  It is not intended to be executed or negotiated and any attempt
to do so will be void.


By: _____________________________________________
Tony Shelby, Vice President of Prime Financial Corporation